DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 07/08/2021. The applicant has submitted 20 claims for examination, all claims are currently pending. 


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9-11, 17, and 19-20 are rejected under 35 U.S.C. 102a2 as being anticipated by Openseca US 2022/0210160.
Regarding claims 1 and 11, Openseca teaches a IOT node with a corresponding method for resource management by a first internet of things (IoT) node in a blockchain based IoT network, comprising: receiving at least one capability information associated with at least one second IoT node from the blockchain based IoT network(entities as part of negotiation process exchange information such as needs and capabilities of the entities such needs and capabilities include resources such a storage space, compute processing communication bandwidth) ; 
[" Aspects of the present disclosure provide methods for operation of a system and function that facilitate the sharing of resources between systems. Such resources may include data, storage or computation capacity, network connectivity and bandwidth or other resources available to the system providing resources for use.", ¶119]
[" Resources shared according to examples of the present disclosure may vary according to the needs and capabilities of particular cooperating systems. One example of resources that may be shared is data. For example, a cooperating system may provide up to date weather models or maps to another system, or may provide any other kind of data that is authorised for sharing and can be of use to the other system. Another example resources that may be shared is data storage. Thus in the case of delay tolerant networking, if neither system has network connectivity but one system will obtain network connectivity before the other, that system may temporarily store data before forwarding it to the network on behalf of the other system. Network connectivity and bandwidth for message example is therefore another example of resource that may be shared. Computing or processing capacity is another example of resource that may be shared. In addition, it will be appreciated that systems may have access to other functionality that is present on the entity of which they are a part. For example in the case of a transportation entity in the form of a shipping vessel, a particular vessel may be configured with surface search or imaging radar which could be of use to other vessels that do not have this capability. Access to such functionality may be another example of resource that can be shared according to examples of the present disclosure.", ¶122]
[" FIG. 6 provides a more detailed illustration of negotiation and implementation of a resource sharing transaction. A system on a first mobile entity 602 sends data to its digital representative 604. On the basis of this data, the digital representative 604 determines that resource sharing will be required by its system, for example in the form of provision of network connectivity for data transfer during a period in which the system will not be able to access the network. The digital representative 604 therefore performs discovery of cooperating systems and negotiates a resource sharing transaction, for example within the context of an existing smart contract held in distributed storage. This negotiation between the digital representatives is illustrated at 612. The digital representative 604 prepares information concerning the negotiated transaction and the digital representative 606 of the cooperating system that will provide the resources. This information may be exchanged as part of the negotiation 612, or a separate segment of data exchange may be performed between the digital representatives 604, 606 over a secure channel negotiated during the transaction negotiation 612. Information about the negotiated transaction is returned by the digital representative 604 to its system. On encountering the cooperating system on mobile entity 608, the system on entity 602 provides information on the negotiated transaction, which information is verified by the cooperating system with its own digital representative 606. In another example, the cooperating system may verify the information locally, for example based on an authorisation of the information by its digital representative 606. The digital representative 606 may have authorised the information by signing the information with a credential. Once the transaction has been verified, resource sharing may take place, illustrated in FIG. 6 as data exchange. The cooperating system may then transfer the data it has received from the system on mobile entity 602 to its digital representative 606, which data may then be forwarded by the digital representative 606 to a central aggregation function 610, and/or to the digital representative of the system on mobile entity 602. In this manner, data from the system on mobile entity 602 may be provided to functions in the cloud even when the system itself has no network connectivity, owing to the sharing of resources available to a cooperating system.", ¶129]
generating a smart contract to be executed between the first IoT node and the at least one second IoT node based on the at least one capability information, and at least one parameter associated with the first IoT node and the at least one second IoT node(an contract is established for resource exchange based on capabilities shared via negotiation process, process includes parameters such as  limitations/constraints on  communication network, ¶s 64,130 150 ) 
["According to examples of the present disclosure, negotiating, with a digital representative of a cooperating system hosted on a mobile entity, at least one of: provision of a resource to the system by the cooperating system, or provision of a resource to the cooperating system by the system may comprise establishing a contract for resource provision.", ¶64]
["FIGS. 7a and 7b show a flow chart illustrating process steps in another example of a method 700 for operating a system hosted on a mobile entity, wherein the system is operable to connect to a communication network. The steps of the method 700 illustrate one way in which the steps of the method 100 may be implemented and supplemented in order to achieve the above discussed and additional functionality. As for the method 100 of FIG. 1, the mobile entity on which the system is hosted may be a physical entity that is subject to one or more constraints upon its resources. Such constraints may include limitations on connectivity with the communication network. The mobile entity may comprise an edge node of the communication network. Example mobile entities may comprise transportation entities such as ships, airplanes, trains, heavy goods vehicles, cars or other vehicles, autonomous vehicles, robots, laptop or tablet computers, mobile phones etc. The system may comprise any system or subsystem that is hosted on the mobile entity, such as a navigation system, weather monitoring system, engine monitoring system, inventory control system etc. The method is performed by a controller of the system. It will be appreciated that the system of FIG. 1 may be a system that is providing resources for sharing or that is using shared resources. Different example use cases for resource providing systems and resource using systems are illustrated and discussed below with reference to FIGS. 14 to 19.", ¶130]
[" Referring initially to FIG. 8a, in a first step 802, the digital representative enrols the system with a trust management system (TMS) based on a repository of enrolled systems. The repository of enrolled systems may be a distributed repository such as a distributed ledger. The TMS may in some examples be implemented in a blockchain system. The repository may alternatively comprise a centralised repository such as a database. As illustrated in step 802a, enrolling the system in the TMS may comprise providing information about the resources available for provision by the system and may also or alternatively comprise, in step 802b, establishing a smart contract for provision of resources by the system, which contract may be established within the framework of the TMS. A smart contract may be considered as a business framework within which individual transactions may be established over a blockchain related trusted channel at any point of time after smart contract is established.", ¶150]

executing the smart contract with the at least one second IoT node; and communicating with the at least one second IoT node based on the smart contract(executing the contract in at least one embodiment  includes sending and receiving data, providing access to functionality which require communication between devices, ¶146) .
["In step 732, and if the resource usage request has been accepted, the system initiates use or provision of one or more resources in accordance with a saved policy or with the details included in the transaction token. Subsequent steps may depend upon whether the system is using or providing resources, and upon the nature of the resources being shared. In some examples, if the system is providing resources, the system controller may receive data from the cooperating system in step 734 and store and/or forward that data to its digital representative in step 736. In other examples, the providing system may transmit data to the coopering system, or may provide access to other functionality available to the system. In still further examples, the providing system may receive and performing a task, such as a computing or processing task, for example on the basis of data received from the cooperating system, displaying information etc. The providing system may additionally provide a result of the performed task to at least one of the cooperating system or the digital representative of the providing system, for example for forwarding to the digital representative of the cooperating system or to a central repository or function.", ¶146]

Regarding claims 7 and 17, Openseca teaches wherein the at least one parameter includes at least one of a type of communication between the first IoT node and the at least one second IoT node, a level of communication between the first IoT node and the at least one second IoT node, a computing power of the first IoT node, and a computing power of the at least one second IoT node.
[“Other example current or predicted needs for resource sharing may be envisaged. In step 704, the system controller assembles a resource requirement specification setting out the required resources (data, connectivity, storage capacity, processing/computing capacity etc.), which specification is sent to the digital representative of the system in step 706.”, ¶133]

Regarding claims 9 and 19, Openseca teaches wherein the generation of the smart contract is based on a smart contract generation policy(smart contact is generated based on sharing policy, ¶124).
["In some examples of the present disclosure, the system may have a digital representative running in the digital domain, and the step 130 of initiating use of a resource provided by the cooperating system or initiating provision of a resource for use by the cooperating system may comprise initiating use or provision of a resource in accordance with a transaction negotiated by digital representatives of the system and the cooperating system, as illustrated at step 130a. In other examples of the present disclosure, the system may perform purely opportunistic resource sharing, without prior negotiation of a specific sharing transaction by a digital representative. In such examples, a system may be configured with a sharing policy and may perform sharing of resources as required or initiated by another system in accordance with that policy. Examples of such policies may include sharing of certain specified resources between systems of the same vendor, or between systems of mobile entities belonging to the shame consortium or having an established business relationship. The step of seeking to establish a trust relationship may comprise verifying that a potential cooperating system owns a security credential such as a certificate from a trusted issuer in accordance with the policy. If ownership of a trusted certificate is confirmed, than the system may provide resources for the cooperating system, or use resources provided by the cooperating system, in accordance with any configuration details and/or limits set out in the stored policy.", ¶124]

Regarding claims 10 and 20, Openseca teaches wherein the smart contract generation policy is defined by at least one of a service provider and a user(a cooperating system acts as a provider of a service/ capability, ¶5).
["According to a first aspect of the present disclosure, there is provided a method for operating a system hosted on a mobile entity, wherein the system is operable to connect to a communication network. The method, performed by a controller of the system, comprises seeking to establish a trust relationship with a cooperating system hosted on a mobile entity, and, if a trust relationship with the cooperating system is established, performing at least one of: initiating use of a resource provided by the cooperating system, or initiating provision of a resource for use by the cooperating system.", ¶5]

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Openseca as applied to claims 1 and 10 above, and further in view of Arumugam US 2021/0191827.
Regarding claims 2 and 12, Opsenica does specifically teach not teach wherein generating the smart contract to be executed between the first IoT node and the at least one second IoT node comprises: detecting that the at least one capability information is a new capability of the at least one second IoT node; determining a level of match between the new capability of the at least one second IoT node and an existing capability of the first IoT node based on the at least one parameter associated with the first IoT node and the at least one second IoT node; and generating the smart contract to be executed based on the level of match. Arumugam in the same field of endeavor teaches a system for smart contracts. Arumugam teaches wherein generating the smart contract to be executed between the first IoT node and the at least one second IoT node comprises: detecting that the at least one capability information is a new capability of the at least one second IoT node(updates to capabilities which include new capabilities are exchanged between nodes, ¶s 37, 38)
[" A registry smart contract may be deployed on the block chain (see block 202). In such a case, smart containers register their identities and capabilities in the registry smart contract (see block 206). It acts as a repository of smart containers 102 who wish to utilize this application and their registered capabilities (such as temperature control, humidity control, and so forth). Where a registry smart contract is used, the negotiation methods (e.g. request and offer) explained below are modeled as methods on the registry smart contract. In some embodiments, instead of having such a common registry smart contract, each container and their corresponding capabilities may be modeled as an individual smart contract on the block chain. In this case, the negotiation methods (e.g. request and offer) may be modeled as methods on a separate smart contract, which is referred to here as a TaskNegotiation smart contract (see block 204). Further, smart containers register with the block chain through instantiation of smart contracts representing their identity and their capabilities (see block 208).", ¶37]
["Each kind of supported smart-container capability may be modeled as a type (such as a struct type) depending on the smart contract language used for the smart contract implementation. Every smart container 102 registers its own capabilities according to such models into the registry smart contract or other individual smart contract, as described above, and updates their capabilities dynamically.", ¶38]

determining a level of match between the new capability of the at least one second IoT node and an existing capability of the first IoT node based on the at least one parameter associated with the first IoT node and the at least one second IoT node; and generating the smart contract to be executed based on the level of match(nodes are selected to based on capabilities and other parameter to match  needs, ¶43).

["On completion of the bidding process, code on the appropriate smart contract (e.g. registry smart contract or TaskNegotiation smart contract) triggers to decide which bid/offer to choose. The logic used to decide which bid/offer to choose may be based on first-come-first-served, i.e. the first bid/offer that has the appropriately matched capability is chosen. Other algorithms, as described below, are also possible. Further, in some embodiments, the task offload request may include a parameter identifying a selection algorithm. Further examples of a selection algorithm include nearest-location, lowest-bid, common-operator, and max-path-alignment, which are described below:", ¶43]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Openseca with dynamically sharing of updates to capabilities and generating contracts responsive to capabilities matching the needs of a node as taught by Arumugam. The reason for this modification would be to provide a node to use capabilities of another node.
Regarding claims 3 and 13, Opsenica does specifically teach wherein generating the smart contract to be executed between the first IoT node and the at least one second IoT node comprises: detecting that the at least one capability information corresponds to a change in at least one existing capability of the at least one second IoT node; determining a level of match between the change in the at least one existing capability of the at least one second IoT node and an existing capability of the first IoT node based on the at least one parameter associated with the first IoT node and the at least one second IoT node; and generating the smart contract to be executed based on the level of match. Arumugam in the same field of endeavor teaches a system for smart contracts. Arumugam teaches wherein generating the smart contract to be executed between the first IoT node and the at least one second IoT node comprises: detecting that the at least one capability information corresponds to a change in at least one existing capability of the at least one second IoT node(updates to capabilities which include new capabilities are exchanged between nodes, ¶s 37, 38)
[" A registry smart contract may be deployed on the block chain (see block 202). In such a case, smart containers register their identities and capabilities in the registry smart contract (see block 206). It acts as a repository of smart containers 102 who wish to utilize this application and their registered capabilities (such as temperature control, humidity control, and so forth). Where a registry smart contract is used, the negotiation methods (e.g. request and offer) explained below are modeled as methods on the registry smart contract. In some embodiments, instead of having such a common registry smart contract, each container and their corresponding capabilities may be modeled as an individual smart contract on the block chain. In this case, the negotiation methods (e.g. request and offer) may be modeled as methods on a separate smart contract, which is referred to here as a TaskNegotiation smart contract (see block 204). Further, smart containers register with the block chain through instantiation of smart contracts representing their identity and their capabilities (see block 208).", ¶37]
["Each kind of supported smart-container capability may be modeled as a type (such as a struct type) depending on the smart contract language used for the smart contract implementation. Every smart container 102 registers its own capabilities according to such models into the registry smart contract or other individual smart contract, as described above, and updates their capabilities dynamically.", ¶38]
 
determining a level of match between the change in the at least one existing capability of the at least one second IoT node and an existing capability of the first IoT node based on the at least one parameter associated with the first IoT node and the at least one second IoT node; and generating the smart contract to be executed based on the level of match(nodes are selected to based on capabilities and other parameter to match  needs, ¶43).

["On completion of the bidding process, code on the appropriate smart contract (e.g. registry smart contract or TaskNegotiation smart contract) triggers to decide which bid/offer to choose. The logic used to decide which bid/offer to choose may be based on first-come-first-served, i.e. the first bid/offer that has the appropriately matched capability is chosen. Other algorithms, as described below, are also possible. Further, in some embodiments, the task offload request may include a parameter identifying a selection algorithm. Further examples of a selection algorithm include nearest-location, lowest-bid, common-operator, and max-path-alignment, which are described below:", ¶43]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Openseca with dynamically sharing of updates to capabilities and generating contracts responsive to capabilities matching the needs of a node as taught by Arumugam. The reason for this modification would be to provide a node to use capabilities of another node.
Regarding claims 4 and 14, Opsenica does specifically teach, wherein generating the smart contract to be executed between the first IoT node and the at least one second IoT node comprises: detecting that the at least one capability information corresponds to at least one failed capability of the at least one second IoT node; determining at least one alternate capability for the at least one failed capability of the at least one second IoT node ; determining a level of match between the at least one alternate capability of the at least one second IoT node and an existing capability of the first IoT node based on at least one parameter associated with the first IoT node and the at least one second IoT node ; and re-generating the smart contract to be executed based on the level of match. Arumugam in the same field of endeavor teaches a system for smart contracts. Arumugam teaches wherein generating the smart contract to be executed between the first IoT node and the at least one second IoT node comprises: detecting that the at least one capability information corresponds to at least one failed capability of the at least one second IoT node(node experience a failure to perform a capability, ¶10); 
[" According to a second aspect, a method performed by a first smart container is provided. The method includes sending a registration request, the registration request including first information identifying a first capability. The method further includes experiencing a failure; and, as a result of experiencing the failure, sending a first request including second information identifying a temporary capability. The method further includes establishing a smart contract between the first smart container and a second smart container, wherein the second smart container agrees to perform the temporary capability.", ¶10]
determining at least one alternate capability for the at least one failed capability of the at least one second IoT node( second nodes that can provide the temporary capability offer their capability to failing node, ¶59)
[" As shown, SC1, SC2, and SC3 each register their capabilities with and identify themselves to SupNode (302, 304, 306 respectively). Sometime later, SC2 experiences a failure whereby it becomes unable to complete its currently designated task (308). As a result of this failure, SC2 informs SupNode that it needs a temporary capability in order to compensate for the failure it has experienced (310). As shown, SC2 asks for temperature and humidity capabilities. Following this, there is an offer/bid process (e.g. individual smart containers 102 actively bid, or are presumed to bid based on their registered capabilities), and a target smart container 102 is selected (312). As shown, SC1 is selected. Following selection, SupNode sends a message to SC1 asking it to perform the request of SC2 (314), and SC1 responds back by sending an acknowledgment accepting to perform the request (316). As a result of the acknowledgement, supNode establishes a smart contract between SC1 and SC2 (318). The smart contract ensures that SC1 performs the requested task, and is able to monitor and manage the task. For example, SC1 reports back to SupNode when the task is complete (320), and SupNode then verifies the completion against the smart contract (322). The smart contract and/or the SupNode may initiate appropriate incentivization or penalization based on the task performance. In some cases, SC1 may not report back that the task is complete; instead, the smart contract and/or the SupNode may determine that SC1 has violated performance of the smart contract and invoke appropriate penalization of SC1.", ¶59]

 determining a level of match between the at least one alternate capability of the at least one second IoT node and an existing capability of the first IoT node based on at least one parameter associated with the first IoT node and the at least one second IoT node(negotiation process allows for matching of needs of failure node to the temporary capabilities that can be provided by another node, ¶s16, 43) 
["According to an eighth aspect, a device is provided. The device includes a sending unit configured to send a registration request, the registration request including first information identifying a first capability. The sending unit is further configured, as a result of experiencing a failure, to send a first request including second information identifying a temporary capability. The device further includes an establishing unit configured to establish a smart contract between the first smart container and a second smart container, wherein the second smart container agrees to perform the temporary capability.", ¶16]
[" On completion of the bidding process, code on the appropriate smart contract (e.g. registry smart contract or TaskNegotiation smart contract) triggers to decide which bid/offer to choose. The logic used to decide which bid/offer to choose may be based on first-come-first-served, i.e. the first bid/offer that has the appropriately matched capability is chosen. Other algorithms, as described below, are also possible. Further, in some embodiments, the task offload request may include a parameter identifying a selection algorithm. Further examples of a selection algorithm include nearest-location, lowest-bid, common-operator, and max-path-alignment, which are described below:", ¶43]
and re-generating the smart contract to be executed based on the level of match(contract is created  for the temporary use of capabilities, ¶59).
[" As shown, SC1, SC2, and SC3 each register their capabilities with and identify themselves to SupNode (302, 304, 306 respectively). Sometime later, SC2 experiences a failure whereby it becomes unable to complete its currently designated task (308). As a result of this failure, SC2 informs SupNode that it needs a temporary capability in order to compensate for the failure it has experienced (310). As shown, SC2 asks for temperature and humidity capabilities. Following this, there is an offer/bid process (e.g. individual smart containers 102 actively bid, or are presumed to bid based on their registered capabilities), and a target smart container 102 is selected (312). As shown, SC1 is selected. Following selection, SupNode sends a message to SC1 asking it to perform the request of SC2 (314), and SC1 responds back by sending an acknowledgment accepting to perform the request (316). As a result of the acknowledgement, supNode establishes a smart contract between SC1 and SC2 (318). The smart contract ensures that SC1 performs the requested task, and is able to monitor and manage the task. For example, SC1 reports back to SupNode when the task is complete (320), and SupNode then verifies the completion against the smart contract (322). The smart contract and/or the SupNode may initiate appropriate incentivization or penalization based on the task performance. In some cases, SC1 may not report back that the task is complete; instead, the smart contract and/or the SupNode may determine that SC1 has violated performance of the smart contract and invoke appropriate penalization of SC1.", ¶59]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Openseca with dynamically sharing of updates to capabilities and generating contracts responsive to capabilities matching the needs of a node as taught by Arumugam. The reason for this modification would be to provide a node to use capabilities of another node.
Regarding claims 5 and 15 Arumugam further teaches notifying the at least one failed capability to the at least one second IoT node; and sending metadata associated with the at least one second IoT node with the at least one failed capability to a service provider.
["As shown, SC1, SC2, and SC3 each register their capabilities with and identify themselves to SupNode (302, 304, 306 respectively). Sometime later, SC2 experiences a failure whereby it becomes unable to complete its currently designated task (308). As a result of this failure, SC2 informs SupNode that it needs a temporary capability in order to compensate for the failure it has experienced (310). As shown, SC2 asks for temperature and humidity capabilities. Following this, there is an offer/bid process (e.g. individual smart containers 102 actively bid, or are presumed to bid based on their registered capabilities), and a target smart container 102 is selected (312). As shown, SC1 is selected. Following selection, SupNode sends a message to SC1 asking it to perform the request of SC2 (314), and SC1 responds back by sending an acknowledgment accepting to perform the request (316). As a result of the acknowledgement, supNode establishes a smart contract between SC1 and SC2 (318). The smart contract ensures that SC1 performs the requested task, and is able to monitor and manage the task. For example, SC1 reports back to SupNode when the task is complete (320), and SupNode then verifies the completion against the smart contract (322). The smart contract and/or the SupNode may initiate appropriate incentivization or penalization based on the task performance. In some cases, SC1 may not report back that the task is complete; instead, the smart contract and/or the SupNode may determine that SC1 has violated performance of the smart contract and invoke appropriate penalization of SC1.", ¶59]


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Openseca as applied to claims 1 and 11 above, and further in view of Arumugam 2021/0191827  and Gu US 2020/0409940.
Regarding claims 6 and 16,  Openseca does not teach wherein detecting that the at least one capability information corresponds to the at least one failed capability of the at least one second IoT node comprises: executing a diagnostic script present in an existing smart contract with the at least one second IoT node; and detecting that the at least one capability information corresponds to the at least one failed capability of the at least one second IoT node based on the diagnostic script, wherein the diagnostic script is defined by at least one of a service provider and a user. Arumugam in the same field of endeavor teaches a system for smart contracts. Arumugam teaches wherein detecting that the at least one capability information corresponds to the at least one failed capability of the at least one second IoT node comprises: detecting that the at least one capability information corresponds to the at least one failed capability of the at least one second IoT node.
["As shown, SC1, SC2, and SC3 each register their capabilities with and identify themselves to SupNode (302, 304, 306 respectively). Sometime later, SC2 experiences a failure whereby it becomes unable to complete its currently designated task (308). As a result of this failure, SC2 informs SupNode that it needs a temporary capability in order to compensate for the failure it has experienced (310). As shown, SC2 asks for temperature and humidity capabilities. Following this, there is an offer/bid process (e.g. individual smart containers 102 actively bid, or are presumed to bid based on their registered capabilities), and a target smart container 102 is selected (312). As shown, SC1 is selected. Following selection, SupNode sends a message to SC1 asking it to perform the request of SC2 (314), and SC1 responds back by sending an acknowledgment accepting to perform the request (316). As a result of the acknowledgement, supNode establishes a smart contract between SC1 and SC2 (318). The smart contract ensures that SC1 performs the requested task, and is able to monitor and manage the task. For example, SC1 reports back to SupNode when the task is complete (320), and SupNode then verifies the completion against the smart contract (322). The smart contract and/or the SupNode may initiate appropriate incentivization or penalization based on the task performance. In some cases, SC1 may not report back that the task is complete; instead, the smart contract and/or the SupNode may determine that SC1 has violated performance of the smart contract and invoke appropriate penalization of SC1.", ¶59]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Openseca detection of capability failures as taught by Arumugam. The reason for this modification would be to provide a detection of failure so that capability offloads can occur.
Openseca/Arumugam do not teach such diagnostic performed by a script and does not teach executing a diagnostic script present in an existing smart contract with the at least one second IoT node; wherein the diagnostic script is defined by at least one of a service provider and a user. Gu in the same field of endeavor teaches a system for smart contact implementation. Gu teaches diagnostic performed by a script and does not teach executing a diagnostic script present in an existing smart contract with the at least one second IoT node; wherein the diagnostic script is defined by at least one of a service provider and a user(execution of condition script )
 [“In some embodiments, the system 300 implements a joint workflow based on blockchain network such that each of the participants (e.g., the client devices 370 or 375) involved in the workflow can process at least a part of the workflow and interact with other participants via the blockchain network A 302 (e.g., using a smart contract (e.g., smart contract 310) executing on the blockchain network 302), the blockchain B 352 (e.g., using a smart contract (e.g., smart contract 315) executing on the blockchain network 352), or both. In some embodiments, the cloud server 304, the client device 370 or 375, or both can include a data store (e.g., a database) for storing states, events, and other data for implementing the workflow logic. In some embodiments, the cloud server 304 stores the states 314, events 316, and other data 342 for implementing the workflow logic and provides these data to the client device 370 or 375, whereas the client device 370 or 375 can be lightweight devices and do not need to have large processing and storage capabilities.”, ¶45]
[" In some embodiments, the workflow configuration engine 340 can generate one or more workflow logic executable by one or more computers. A workflow logic can include defined operations in one or more processes, manage and monitor the state of activities or methods 362a-c in a workflow, and determine which new activity to transition to according to the defined operations, thereby facilitating the flow of information, tasks, and events. In some embodiments, a workflow logic can include functions such as (1) verifying a current process status (e.g., checking whether it is valid to execute a task given a current state or status), (2) determining the authority of an executing participant (e.g., checking if the participant requesting to execute the task is permitted or authorized to execute the task) and (3) executing the task (e.g., by executing a condition script after passing the previous verification, the workflow logic proceeds to execution of the task, and if the execution successfully completes, it returns a result; if not, it reports an error to a trigger or requestor of the task).", ¶48]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Openseca/Arumugam with coding the contract execution logic in the form of a script. The reason for this modification would be to using well known scripting languages to implement smart contracts using well established coding methods that are known to one of ordinary skill and would least to predictable results.
	

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Openseca as applied to claims 1 and 10 above, and further in view of Xiao US 2021/0357461 and Chen US 2021/0399896.
Regarding claims 8 and 18, Openseca does not teach wherein executing the smart contract with the at least one second IoT node comprises: determining a sensitive data and a non-sensitive data in the smart contract; splitting the smart contract into a first contract and a second contract, wherein the first contract comprises the sensitive data and the second contract comprises the non-sensitive data; executing the first contract; and offloading the second contract to be executed by the first IoT node to at least one external entity. Xiao in the analogous area of smart contracts teaches a system for smart contract based data storage. Xiao teaches wherein executing the smart contract with the at least one second IoT node comprises determining a sensitive data and a non-sensitive data in the smart contract (data divided into private data and public data, ¶69) 
[“ Alternatively, for example, the first ledger 401 can also be divided into two different areas, and public data is stored in the first area, and private data is stored in the second area, such that the differentiated treatment of data on the blockchain network is implemented to provide guarantee for subsequent search services for data of the blockchain.", ¶69]

splitting the smart contract into a first contract and a second contract(split data into first blockchain  and second blockchain one with private date one with public data, ¶119)
[" In an embodiment of the present invention, the first attribute of the first blockchain data is a first value in the case where the first blockchain data is public data; the first attribute of the second blockchain data is the first value in the case where the second blockchain data is public data; the first attribute of the first blockchain data is a second value different from the first value in a case where the first blockchain data is private data; the first attribute of the second blockchain data is the second value in the case where the second blockchain data is private data.", ¶119]

wherein the first contract comprises the sensitive data and the second contract comprises the non-sensitive data(private data stored in private location, ¶60,69); 
["Alternatively, for example, the first ledger 401 can also be divided into two different areas, and public data is stored in the first area, and private data is stored in the second area, such that the differentiated treatment of data on the blockchain network is implemented to provide guarantee for subsequent search services for data of the blockchain." ¶69] 
["In addition, to achieve the correct parsing of the blockchain data associated with a link address through the link address, the inventor of the present invention proposes to configure an attribute A1 for the blockchain data, and the attribute A1 is used to specify the parsing way of the blockchain data. For example, the attribute A1 includes a data format name used to indicate the data parsing method of the blockchain data. Those skilled in the art should understand that the attribute A1 can also include the data format analytical function name, data format parsing service address, or data format parsing smart contract address for indicating the data parsing way of the public data and the private data.", ¶60]

executing the private data; (private data is implemented in private ledger i.e stored local on the nodes)
["FIG. 5 illustrates an example of data 500 stored in a Key/Value manner. It can be seen from FIG. 5 that the value of the first blockchain data K1 is V1, and its attribute A2 is 0, which indicates that the first blockchain data K1 is public data, and the external search engine can access the public data without any access control or verification; and the value of the n.sup.th blockchain data Kn is Vn, and its attribute A2 is 1, which indicates that the blockchain data Kn is private data, and the external search engine can access the private data with access control or verification. That is, the public data K1 and the private data Kn are stored in the Key/Value manner, and the public data has an attribute A2 of 0, and the private data has an attribute A2 of 1. Those skilled in the art should understand that the value of attribute A2 set to 0 or 1 here is merely exemplary and not restrictive, and other technical solutions that can realize the inventive concept disclosed in the disclosure of the present invention which do not deviate from the spirit of the disclosure of the present invention are also included in the protection scope of the appended claims of the disclosure of the present invention.", ¶73]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Openseca with dividing and storing private and public data in two separate blockchains. The reason for this modification would be to protect access to  private data by maintaining separate chains which provide data protection by means of data isolation.
The combination of Opensec/Xiao has been discussed above and although Xiao teaches a blockchain for private data and one for public data Xiao does not specifically teach the public data blockchain is implemented on a public network/blockchain.   Thus Openseca/Xiao do not teach offloading the public data to be executed by the first IoT node to at least one external entity Chen in the same field of endeavor teaches a system for contracts using private and public blockchain networks. Chen teaches offloading the public data to be executed by the first IoT node to at least one external entity(public blockchain network used for data that can be public… private blockchain for privacy-sensitive data, ¶s 5,37)
["The blockchains could be either a public blockchain or a private blockchain (P. Jayachandran. The difference between public and private blockchain. https://www.ibm.com/blogs/blockchain/2017/05/thedifference-between-public-and-private-blockchain/). Anyone can join the public blockchain network, meaning that the blockchain network is entirely open to users for submitting transactions, accessing shared ledgers, and mining. More specifically, the public blockchain can enable a decentralized model that it can operate without any central authorizations; thus, the public blockchain has the natures of openness and trust. Unlike public blockchains, only authenticated users can join the private blockchain network. The user needs to request permissions from an authority in the private blockchain for joining the network. The authority validates the authenticity of a user, and grant permissions to authenticated users for submitting transactions and accessing shared ledgers. The conventional blockchain creates openness and trust of transactions in the public blockchain, and protect the privacy-sensitive data in the private blockchain. Such technique has already been proposed to secure blockchains and applied to digital rights management (H. Watanabe, S. Fujimura, A. Nakadaira, Y. Miyazaki, A. Akutsu, and J. Kishigami. Blockchain contract: Securing a blockchain applied to smart contracts. 2016 IEEE International Conference on Consumer Electronics (ICCE), 2016).", ¶5]
[" As shown in FIG. 1, it describes the main (core) components of the hybrid blockchain of the present invention. FIG. 1 illustrates core components of the proposed hybrid blockchain design. The hybrid blockchain comprises a private blockchain network 100 and a public blockchain network 110. The private blockchain network 100 is an IoT blockchain network and public blockchain network 110 is a communication blockchain network. The communication blockchain network is selected from an internet network, wife network, Bluetooth network and telecommunication network. The private blockchain network 100 is where IoT devices can store their private data and ensure their data privacy. The IoT devices in the private blockchain network 100 can decide which data can be public by submitting the transactions of the data to the public blockchain network 110. Each of the IoT nodes 102 is an IoT device (such as personal computer, smart phone, intelligent family device, etc.) that executing the Flowchain (J. Chen. Flowchain: A 
transactions. Each of the IoT nodes 102 includes a transceiver. Proceedings of the 2nd International Workshop on Linked Data and Distributed Ledgers (LDDL2), 2017) application previously proposed by this present invention. The IoT nodes can be self-organized as a peer-to-peer (p2p) network by using the Chord algorithm (Chord (p2p). https://en.wikipedia.org/wiki/Chord (peer-to-peer)) and Flowchain protocols. For example, users are represented as the IoT nodes, such as nodes N1, N2, N3, N4, N5, N6, N7, N8. Number of the IoT nodes 102 in the private blockchain 100 is not limited. The public blockchain network 110 can verify transactions and record the verified transactions in the distributed ledgers across miners 112. The transactions in the public blockchain network 110 are public and opened to anyone (user of the IoT devices), meaning that anyone can access the transactions in the public blockchain network 110. For example, puzzle miner 112a, 112b, 112c is a computer that aims to generate the puzzles and broadcasts the puzzles to the private blockchain network 100. Each of the miners 112 includes a transceiver. The following will describe the design and purpose of the puzzle miner. Hybrid blockchain node 120 is a device that receives the puzzles from the public blockchain network 110 and delivers the puzzles over the p2p network of the private blockchain network 100. The hybrid blockchain node 120 includes a transceiver.", ¶37]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Openseca/Xiao with implementing a public blockchain data on a public blockchain network as taught by Chen. The reason for this modification would be provide further isolation of private and public data by implementing private and public data on separate networks.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456